Case 1:20-cr-00040-KD-B Document 183 Filed 08/07/20 Page 1 of 1            PageID #: 529




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   UNITED STATES OF AMERICA                 :

   vs.                                      : CRIMINAL NO.: 20-00040-KD-B

   GREGORY ALAN WILLIAMSON                  :

          Defendant.                        :


                             ACCEPTANCE OF GUILTY PLEA
                             AND ADJUDICATION OF GUILT


          Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 175) and without any objection having been filed by the

   parties, Defendant Gregory Alan Williamson’s plea of guilty to Count One of the

   Indictment charging conspiracy to possess with intent to distribute a controlled

   substance (Methamphetamine) is now accepted and Defendant is adjudged

   guilty of such offense.

          The sentencing hearing is scheduled for November 13, 2020, at 9:00

   a.m. in Courtroom 4B of the United States Courthouse, 155 St. Joseph St.,

   Mobile Alabama, 36602.

          The United States Marshal is directed to produce Defendant Williamson

   for the sentencing hearing.

          DONE and ORDERED this the 7th day of August 2020.


                                     s/Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
